Opinion issued December 11, 2018




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-18-00810-CV
                           ———————————
                  WARRIOR ELECTRIC, INC., Appellant
                                       V.
                    SUNBELT RENTALS, INC., Appellee


                   On Appeal from the 164th District Court
                            Harris County, Texas
                      Trial Court Case No. 2017-56431


                         MEMORANDUM OPINION

      Appellant and appellee have filed an agreed motion to dismiss this appeal.

See TEX. R. APP. P. 42.1. The motion complies with Rule 42.1, and we have not yet

issued an opinion. Accordingly, we grant the motion and dismiss the appeal. See

TEX. R. APP. P. 43.2(f). We dismiss any pending motions as moot.
                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Bland.




                                        2